Citation Nr: 1300589	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-34 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition, claimed as right ventricular failure, as secondary to the service-connected hypertension.  

2.  Entitlement to service connection for a respiratory disorder, claimed as sleep apnea, as secondary to the service-connected hypertension.  

3.  Entitlement to service connection for a bilateral lower extremity circulatory disorder, to include peripheral vascular disease (PVD), as secondary to the service-connected hypertension.  

4.  Entitlement to a rating higher than 10 percent for hypertension. 

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Jeff Waller, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2007 and July 2010 decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

A July 2010 rating decision denied the Veteran's claim for entitlement to a TDIU.   More recently, the Veteran has claimed that his service-connected hypertension renders him unemployable.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Since the Veteran testified that his hypertension rendered him unemployable, the issue has been raised.  Therefore, the Board finds that this issue is properly before it for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for a heart disability, a respiratory disorder, and a bilateral lower extremity circulatory disorder, as secondary to the service-connected hypertension.  The Veteran underwent a VA examination in April 2010 to determine the nature and etiology of the claimed disabilities.  Following a review of the claims file, the examiner diagnosed hypertension, controlled by medication; PVD by history; coronary artery disease (CAD) by history; sleep apnea controlled by CPAP; diabetes mellitus, type II; morbid obesity; moderate restrictive lung disease due to obesity; and right ventricular failure secondary to obesity.  The examiner opined that it was less likely as not that the Veteran's sleep apnea and bilateral leg condition were secondary to hypertension because the Veteran's hypertension was controlled by medication.  

Initially, the Board notes that the VA examiner did not state whether the Veteran's claimed disabilities were aggravated by his service-connected hypertension.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Additionally, regardless of whether the Veteran's heart disability resolved at the time of the examination, the examiner should have opined as to whether there was a nexus between hypertension and heart disease, to include right ventricular failure, at any time.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that additional VA examination is warranted to determine whether the Veteran's respiratory disorder, claimed as sleep apnea, a heart disability, to include right ventricular failure, and a bilateral lower extremity circulatory disorder, claimed as PVD, have been caused or aggravated by his service-connected hypertension.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, the Board notes that the claims file contains a hardcopy of a May 2009 determination from the Social Security Administration (SSA) that found the Veteran was disabled as of May 2007.  The claims file also contains a CD-ROM disc received from SSA.  While the VA examiner in April 2010 reported having reviewed the Veteran's claims file, it is unclear whether the VA examiner considered the all the SSA records contained on the CD-ROM, which affects the probative value of the April 2010 VA nexus opinion regarding the Veteran's claims for service connection on appeal.  Moreover, given the nature of the Veteran's disabilities, it is likely that he receives ongoing treatment.  However, the most recent VA treatment records are current only as of October 2007.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).   Given the state of the record, the Board finds that a new VA examination is needed to fully and fairly assess the merits of his claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

With regards to the claim for an increased disability rating for the service-connected hypertension, at the November 2012 personal hearing, the Veteran reported that his service-connected hypertension had worsened since the most recent examination.  In essence, the Veteran testified that his hypertension had become so severe that it had resulted in a cardiovascular condition that resulted in open heart surgery.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of the service-connected hypertension.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claim.  

As mentioned in the Introduction, the evidence of record raises a claim for entitlement to TDIU.  At the November 2012 personal hearing, the Veteran asserted that his service-connected hypertension rendered him unemployable.  Although a  July 2010 rating decision denied the Veteran's claim for entitlement to a TDIU, the Veteran has since indicated that he is unemployable due to his service-connected hypertension.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Therefore, the Board finds that this issue is properly before it for appellate consideration.

The Board also finds that the Veteran's claim for TDIU is inextricably intertwined with the claim for a rating higher than 10 percent for hypertension, and the claims for service connection for a heart condition, a respiratory disorder and a circulatory disorder of the bilateral lower extremities.  Furthermore, the Veteran has claimed entitlement to service connection for hearing loss, tinnitus, erectile dysfunction, diabetes mellitus, and a psychiatric disorder, to include as secondary to the service-connected hypertension.  These claims are also inextricably intertwined with the claim for a TDIU, because adjudication of these claims may affect the merits and outcome of the claim for TDIU.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge, and/or were contemporaneously informed of his claimed disabilities and the relationship between a heart condition, a respiratory disorder, and a bilateral lower extremity circulatory disorder, and service or the service-connected hypertension, as well as any worsening in symptoms associated with his hypertension.  The Veteran should be provided a reasonable amount of time to submit this lay evidence. 

2.  The RO must obtain, either physically or electronically, all outstanding VA treatment and/or hospitalization records dated since October 2007.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.

3.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for a VA examination in order to evaluate his service-connected hypertension, and to ascertain the nature, extent, onset and etiology of any heart condition, to include right ventricular failure.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate testing should be conducted, and all pertinent findings reported.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All findings and conclusions should be set forth in a legible report.  Specifically, the VA examiner should address the following: 

a) Provide a comprehensive report discussing the current severity of the Veteran's hypertension.  

b) Provide a diagnosis for any cardiac disability found to be present.  

c) State whether it is as likely as not that any heart disability found to be present began in or is otherwise related to the Veteran's period of service.  The Board is cognizant that it is requesting that an examiner, who may find no current clinical evidence of a cardiac condition, must still render a nexus opinion as to a prior diagnosis.  See McClain, supra.

d) State whether it is at least as likely as not that any heart disability found to be present, was caused by his service-connected hypertension.

e) State whether it is at least as likely as not that any heart disability found to be present, was caused, or underwent a permanent increase in severity due to the service-connected hypertension.

4.  Schedule the Veteran for a VA examination to ascertain the nature, extent, onset and etiology of a respiratory disorder, to include sleep apnea and chronic obstructive pulmonary disease (COPD).  The examiner must review the claims file and the report must note that review.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  The examiner should reconcile the opinion with all pertinent evidence of record, including VA and private treatment records that associate COPD with hypertension and the April 2010 VA examination report.  Specifically, the VA examiner should address the following: 

a) Provide a diagnosis for any respiratory disability found to be present.  

b) State whether it is as likely as not that any respiratory disorder found to be present began in or is otherwise related to the Veteran's period of service.  

c) State whether it is at least as likely as not that any respiratory disorder found to be present, was caused, or underwent a permanent increase in severity due to the service-connected hypertension.

5.  Schedule the Veteran for a VA examination to ascertain the nature, extent, onset and etiology of a bilateral lower extremity circulatory disorder, to include PVD.  The examiner must review the claims file and the report must note that review.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  The examiner should reconcile the opinion with all pertinent evidence of record, including VA and private treatment records, the April 2010 VA examination report, and a private medical report dated in January 2010.  Specifically, the VA examiner should address the following: 

a) Provide a diagnosis for any bilateral lower extremity circulatory disorder, found to be present.  Any necessary tests should be performed. 

b) State whether it is as likely as not that any bilateral lower extremity circulatory disorder found to be present began in or is otherwise related to the Veteran's period of service.  

c) State whether it is at least as likely as not that any bilateral lower extremity circulatory disorder found to be present, was caused, or underwent a permanent increase in severity due to the service-connected hypertension.

6.  Schedule the Veteran for the appropriate VA examination(s) to ascertain the nature, extent, onset and etiology of any hearing loss, tinnitus, erectile dysfunction, diabetes mellitus, and psychiatric disorder, found to be present.  The examiner must review the claims file and the report must note that review.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  Specifically, the VA examiner should address the following: 

a) Provide a diagnosis for any hearing loss, tinnitus, erectile dysfunction, diabetes mellitus, and psychiatric disorder, found to be present.  

b) State whether it is as likely as not that hearing loss, tinnitus, erectile dysfunction, diabetes mellitus, or a psychiatric disorder, began in or is otherwise related to the Veteran's period of service.  

c) State whether it is at least as likely as not that hearing loss, tinnitus, erectile dysfunction, diabetes mellitus, or a psychiatric disorder, was caused, or underwent a permanent increase in severity due to the service-connected hypertension.

7.  Then, readjudicate the claims, to include considering the Veteran's entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

